EXHIBIT SCHEDULE A TO EXHIBIT 10.3 The following individuals entered into Director Retirement Agreements with The Ohio Valley Bank Company identified below which are identical to the Director Retirement Agreement, dated December 28, 2007, between Jeffrey E. Smith and The Ohio Valley Bank Company incorporated herein by reference to Exhibit 10.3 to Ohio Valley’s Annual Report on Form 10-K for fiscal year ending December 31, 2007 (SEC File No. 0-20914), except that persons noted with an * will receive payments for only 120 months rather than 240 months based on their having served as directors of the Ohio Valley Bank Company for 10 years or less. Date of NameDirector Retirement Agreement Anna P.
